Case 7:19-cr-00700-VB Document 242 Filed 01/21/21 Page 1of1

A

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Femme twee ere Aree
SEARO SOR re oe EI

 

 

----X
UNITED STATES OF AMERICA
Vv.
WENDELL JONES, : 19 CR 700-1 (VB)
Defendant. :
x

 

For the reasons stated on the record during the telephone conference held on January 21,
2021, attended by defendant and all counsel, the Court resolved the motions in limine set forth in
the government’s application dated December 31, 2020. (Doc. #227).

The Clerk is directed to terminate the motion and defendant’s response thereto. (Docs. ##
227, 237).

Dated: January 21, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
